J. S04033/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN RE: L.N.D., A MINOR                   :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                                         :
APPEAL OF: B.N.M.                        :         No. 1572 MDA 2017


               Appeal from the Decree, September 21, 2017,
             in the Court of Common Pleas of Lancaster County
                  Orphans’ Court Division at No. 1589-2017


BEFORE: SHOGAN, J., DUBOW, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                 FILED MARCH 20, 2018

      B.N.M. (“Mother”) appeals from the decree dated September 21,

2017,1 in the Court of Common Pleas of Lancaster County, granting the

petition of Lancaster County Children and Youth Social Service Agency

(the “Agency”) and involuntarily terminating her parental rights to her

minor, dependent child, L.N.D. (the “Child”), a female born in August of

2015, pursuant to the Adoption Act, 23 Pa.C.S.A. § 2511(a)(1), (2), (5),




1 While the docket reflects a docket date of September 21, 2017, and the
decree indicates copies were sent, there is no notation on the docket that
notice was given and that the order was entered for purposes of
Pa.R.C.P. 236(b). See Frazier v. City of Philadelphia, 735 A.2d 113, 115
(Pa. 1999) (holding that “an order is not appealable until it is entered on the
docket with the required notation that appropriate notice has been given”).
See also Pa.R.A.P. 108(a) (entry of an order is designated as “the day on
which the clerk makes the notation in the docket that notice of entry of the
order has been given as required by Pa.R.C.P. 236(b)”.). While we consider
the matter on the merits, we caution the Lancaster County Prothonotary’s
Office as to compliance with the rules with regard to the entry of orders.
J. S04033/18

and (8).2, 3 After review, we affirm, and we deny, without prejudice, counsel

for Mother’s petition to withdraw as counsel.

      The trial court summarized the relevant procedural and/or factual

history as follows:

                             Procedural History

                   On March 30, 2016, the [Agency] filed a
            Petition for Temporary Custody of [Child]. A Shelter
            Care Order was entered following a hearing on
            March 31, 2016. Father failed to appear for the
            Shelter Care Hearing despite receiving notice.
            Mother appeared but waived the Shelter Care
            Hearing without admitting any allegations. Following
            a hearing on April 14, 2016, the [c]ourt adjudicated
            the child dependent and approved a child
            permanency plan with the goal of return to parents
            and a concurrent placement goal of adoption.
            Mother attended the Adjudication and Disposition
            Hearing but Father did not. On July 20, 2017, the
            Agency petitioned to terminate the parental rights of
            [Father] and [Mother] to [Child] pursuant to
            23 Pa.C.S.A. §2511(a)(1), (2), (5), and (8).       A
            hearing on the termination petition was held on




2By the same decree, the trial court additionally involuntarily terminated the
parental rights of Child’s father, C.D. (“Father”), pursuant to 23 Pa.C.S.A.
§ 2511(a)(1), (2), (5), and (8). Father filed a separate appeal addressed by
separate Memorandum at Superior Court Docket No. 1629 MDA 2017.

3  At the time of Child’s birth, Mother was married to N.M.
(“presumptive father”).    Presumptive father’s parental rights were
terminated on August 24, 2017. (Notes of testimony, 9/21/17 at 62-63,
107; decree, 8/24/17.)     Notably, paternity testing established Father’s
paternity in June 2016. (Notes of testimony, 9/21/17 at 107.)


                                    -2-
J. S04033/18


           September 21, 2017[4, 5] and the [c]ourt issued a
           decree involuntarily terminating Mother’s and
           Father’s rights to [Child].[6] Mother and Father, on
           October 13, 2017, and October 23, 2017,
           respectively, filed a Notice of Appeal to the Superior
           Court of Pennsylvania of the September 21, 2017
           Orphans’ Court Order terminating their parental
           rights.

                               Factual History

                 The Agency became involved with Mother and
           Father since the birth of Child in August of 2015.
           Due to the baby’s low birth weight and signs of
           withdrawal symptoms due to morphine and other
           medications   Mother    was    taking    during  her
           pregnancy, Child remained in the neonatal care unit
           several weeks following her birth.       The Agency
           attempted to avoid placement of the Child but
           Mother and Father did not participate in random drug

4 The Agency presented the testimony of Jonathan Gransee, Psy.D., clinical
psychologist, who performed a psychological evaluation of Mother and a
parenting capacity evaluation of Father; and Caitlin Hoover, Agency
caseworker. The Agency additionally offered Exhibits P-1 through P-5,
which, upon review, were never admitted on the record.

      Notably, Mother, who was represented by counsel, was not present
due to alleged health issues, and no evidence was presented on her behalf.
Father, also represented by counsel, was present but did not testify or
present any evidence on his behalf.

5 Guardian ad litem, Cynthia L. Garman, Esq., also participated in these
proceedings.    Ms. Garman argued and filed a brief in support of the
termination of parental rights. A Court Appointed Special Advocate (“CASA”)
was additionally appointed. The record reveals that the CASA recommended
Child remain where placed and also favored termination of parental rights.
(Notes of testimony, 9/21/17 at 110.) We observe that this report was not
marked and admitted as part of the record.

6 While the decree only indicates termination pursuant to Subsections (a)(1),
(2), (5), and (8), the record reflects that evidence was presented with
regard to Subsection (b) and the trial court addressed Subsection (b) both
on the record and in its Rule 1925(a) opinion.


                                    -3-
J. S04033/18


           screens and violated the safety plan. The Agency
           took custody of the Child on March 30, 201[6]. At
           the time of the termination hearing, Mother and
           Father failed to make significant progress and,
           neither parent had completed any goal on their
           reunification plans.

Trial court opinion, 11/3/17 at 1-2 (unpaginated).

     On appeal, Mother raises the following issues for our review:

           I.     Whether the [c]ourt erred in denying Mother’s
                  request for a continuance of the termination of
                  parental rights hearing due to her health
                  issues?

           II.    Whether the [c]ourt erred when it terminated
                  Mother’s rights?

           III.   Whether the [c]ourt erred in concluding that
                  Mother had, by conduct continuing for more
                  than six (6) months, evidenced a settled
                  purpose of relinquishing parental claim to the
                  child and had refused or failed to perform her
                  parental duties?

           IV.    Whether the [c]ourt erred in concluding that
                  the    evidence    clearly   and    convincingly
                  established that the repeated and continued
                  incapacity, neglect, or refusal of Mother had
                  caused the child to be without essential
                  parental    care,   control    and   subsistence
                  necessary for her physical and mental well-
                  being and that the conditions and causes of the
                  incapacity, neglect, or refusal cannot or will not
                  be remedied by Mother?

           V.     Whether the [c]ourt erred in concluding that
                  the Lancaster County Children and Youth
                  Agency had met its burden in proving that
                  Mother’s parental rights should be terminated
                  when there was evidence that Mother had been
                  actively working on and completing the goals
                  on her child permanency plan?


                                     -4-
J. S04033/18



             VI.    Whether the [c]ourt erred in finding that
                    terminating Mother’s parental rights would best
                    serve the needs and welfare of the child?

Mother’s brief at 8-9.

      At the outset, we address Mother’s challenge to the trial court’s denial

of counsel’s request for a continuance on her behalf at the termination

hearing. “It is well settled that the decision to grant or deny a request for a

continuance    is    within    the        sound    discretion    of   the    trial   court.”

Commonwealth v. Prysock, 972 A.2d 539, 541 (Pa.Super. 2009) (citation

omitted).     “Further a trial court’s decision to deny a request for a

continuance will be reversed only upon a showing of an abuse of discretion.”

Id. As we have consistently stated, an abuse of discretion is not merely an

error in judgment.       Id.   Rather, discretion is abused when “the law is

overridden    or    misapplied,      or    the    judgment      exercised   is   manifestly

unreasonable, or the result of partiality, prejudice, bias, or ill-will, as shown

by the evidence or the record.” Id.

      In concluding that the denial of Mother’s request for a continuance was

proper, the trial court reasoned as follows:

                   It was proper for the [c]ourt to deny Mother’s
             request for a continuance. Mother has had a long
             history of asking for continuances in this case. In
             the past, Mother has asked for continuances stating
             she has a medical appointment that conflicts with the
             time of the hearing when in fact there was no conflict
             in time.     Mother also had a criminal hearing
             scheduled for September 18, 2017, for which she did
             not appear and a warrant was issued for her arrest.


                                            -5-
J. S04033/18


            Mother claims her health issues caused her mobility
            problems but she refused to attend the hearing via
            telephone.     Mother has canceled appointments
            related to her objectives.     In one instance, she
            stated she wanted to attend Child’s doctor
            appointments. She never rescheduled her canceled
            appointments     nor    did    she    attend    Child’s
            appointments.     She has failed to appear for
            scheduled drug tests. She was discharged from her
            domestic violence offenders group for missing
            five (5) sessions. Originally[,] Mother was granted
            weekly visits with Child. However, after missing
            thirty-two (32) [of] forty-five (45) visits, her visits
            decreased to bi[-]weekly. Mother missed seven (7)
            of the eleven (11) bi-weekly visits.           Mother
            requested that her visits take place in the home due
            to her health problems to which [the] Agency
            requested a letter from a doctor stating that Mother
            was unable to go to the [A]gency for visits and visits
            needed to take place in her home. No letter was
            ever presented to the [A]gency. For all these stated
            reasons, it was proper for the [c]ourt to deny
            Mother’s request for a continuance.

Trial court opinion, 11/3/17 at 2-3 (citations omitted).

      Mother, however, argues that the court’s denial of the request for a

continuance amounted to “a deprivation of her right to testify on her own

behalf and to participate in the proceedings.” (Mother’s brief at 15.) In so

arguing, Mother references In re Adoption of A.N.P., 155 A.3d 56, 68

(Pa.Super. 2017), a case where a panel of this court found that “the trial

court violated Mother’s constitutional guarantee to due process when it

precluded her from the opportunity to be heard.” Mother asserts as follows:

                  Similarly, in the instant case, the trial [c]ourt’s
            denial of counsel’s request for a continuance denied
            Mother the opportunity to participate, testify, and
            present evidence on her own behalf and it denied her


                                      -6-
J. S04033/18


            counsel the ability to present evidence in the form of
            Mother’s testimony.      Essentially, the trial [c]ourt
            violated Mother’s constitutional guarantee to due
            process when it denied counsel’s continuance
            request because Mother was precluded from
            presenting her case to the [c]ourt. Based upon the
            above, Mother requests that the Decree and Order
            terminating her rights to her child be vacated, that
            the case be remanded for further proceedings before
            the trial [c]ourt, and that she be given the
            opportunity to present her case at subsequent
            proceedings before the [c]ourt.

Mother’s brief at 17. We disagree.

      Upon review, we discern no abuse of discretion with regard to the

denial of the request for a continuance, and as such, we do not disturb the

court’s determination. We find that the factual circumstances of A.N.P. are

distinguishable from the instant matter. In A.N.P., the mother was present

and was excused from the courtroom during the termination proceedings by

the court after raising illness. The court then refused to allow the mother

re-entry and to allow the presentation of her testimony. A.N.P., 155 A.3d

at 56-57.    Here, however, Mother, who had a history of continuances,

cancellations, and non-appearances, failed to appear. Mother e-mailed her

counsel the morning of the termination hearing indicating medical issues and

an appointment that morning without any supporting medical documentation

establishing that she could not attend the hearing.      (Notes of testimony,

9/21/17 at 4-9.) Mother’s first issue is, thus, without merit.




                                     -7-
J. S04033/18

      We next proceed to Mother’s challenge to the court’s termination of

her parental rights. In matters involving involuntary termination of parental

rights, our standard of review is as follows:

            The standard of review in termination of parental
            rights cases requires appellate courts “to accept the
            findings of fact and credibility determinations of the
            trial court if they are supported by the record.”
            In re Adoption of S.P., 47 A.3d 817, 826 (Pa.
            2012).     “If the factual findings are supported,
            appellate courts review to determine if the trial court
            made an error of law or abused its discretion.” Id.
            “[A] decision may be reversed for an abuse of
            discretion only upon demonstration of manifest
            unreasonableness, partiality, prejudice, bias, or ill-
            will.” Id. The trial court’s decision, however, should
            not be reversed merely because the record would
            support a different result. Id. at 827. We have
            previously emphasized our deference to trial courts
            that often have first-hand observations of the parties
            spanning multiple hearings.        See In re R.J.T.,
            9 A.3d [1179, 1190 (Pa. 2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).         “The trial court is free to

believe all, part, or none of the evidence presented and is likewise free to

make all credibility determinations and resolve conflicts in the evidence.”

In re M.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted). “[I]f

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result.”      In re Adoption of

T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, and requires a bifurcated analysis




                                     -8-
J. S04033/18

of the grounds for termination followed by the needs and welfare of the

child.

            Our case law has made clear that under
            Section 2511, the court must engage in a bifurcated
            process prior to terminating parental rights. Initially,
            the focus is on the conduct of the parent. The party
            seeking termination must prove by clear and
            convincing evidence that the parent’s conduct
            satisfies the statutory grounds for termination
            delineated in Section 2511(a).     Only if the court
            determines that the parent’s conduct warrants
            termination of his or her parental rights does the
            court engage in the second part of the analysis
            pursuant to Section 2511(b): determination of the
            needs and welfare of the child under the standard of
            best interests of the child. One major aspect of the
            needs and welfare analysis concerns the nature and
            status of the emotional bond between parent and
            child, with close attention paid to the effect on the
            child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).          We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.”

In re C.S., 761 A.2d at 1201, quoting Matter of Adoption of Charles

E.D.M., II, 708 A.2d 88, 91 (Pa. 1998).         In this case, the trial court

terminated Mother’s parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(1),

(2), (5), and (8). We have long held that, in order to affirm a termination of

parental rights, we need only agree with the trial court as to any one

subsection of Section 2511(a), as well as Section 2511(b).             See In re

B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en banc). Here, we analyze


                                     -9-
J. S04033/18

the court’s termination decree pursuant to Subsections 2511(a)(2) and (b),

which provide as follows:

           (a)   General rule.--The rights of a parent in
                 regard to a child may be terminated after a
                 petition filed on any of the following grounds:

                 ....

                 (2)    The    repeated   and   continued
                        incapacity,  abuse,   neglect  or
                        refusal of the parent has caused
                        the child to be without essential
                        parental    care,    control   or
                        subsistence necessary for his
                        physical or mental well-being and
                        the conditions and causes of the
                        incapacity,  abuse,   neglect  or
                        refusal cannot or will not be
                        remedied by the parent.

                 ....

           (b)   Other      considerations.--The         court     in
                 terminating the rights of a parent shall give
                 primary consideration to the developmental,
                 physical and emotional needs and welfare of
                 the child. The rights of a parent shall not be
                 terminated     solely     on     the    basis     of
                 environmental factors such as inadequate
                 housing, furnishings, income, clothing and
                 medical care if found to be beyond the control
                 of the parent. With respect to any petition
                 filed pursuant to subsection (a)(1), (6) or (8),
                 the court shall not consider any efforts by the
                 parent to remedy the conditions described
                 therein which are first initiated subsequent to
                 the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).




                                    - 10 -
J. S04033/18

      We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(2).

             In order to terminate parental rights pursuant to
             23 Pa.C.S.A. § 2511(a)(2), the following three
             elements must be met: (1) repeated and continued
             incapacity, abuse, neglect or refusal; (2) such
             incapacity, abuse, neglect or refusal has caused the
             child to be without essential parental care, control or
             subsistence necessary for his physical or mental
             well-being; and (3) the causes of the incapacity,
             abuse, neglect or refusal cannot or will not be
             remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted).    “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.           To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216

(Pa.Super. 2015), quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super.

2002).      “Parents are required to make diligent efforts towards the

reasonably prompt assumption of full parental responsibilities. . . .        [A]

parent’s vow to cooperate, after a long period of uncooperativeness

regarding the necessity or availability of services, may properly be rejected

as untimely or disingenuous.”      In re A.L.D., 797 A.2d at 340 (internal

quotation marks and citations omitted).

      Instantly,   in   finding   grounds     for   termination   pursuant    to

Subsection (a), the trial court stated the following:




                                     - 11 -
J. S04033/18


                Despite Child[’s] being in Agency custody for
          eighteen months, Mother failed to complete any of
          her plan’s objective[s]. Mother has not remained
          drug free. Mother was asked to complete a drug and
          alcohol evaluation by an Agency[-]approved drug
          and alcohol provider and was referred by the Agency
          to an approved provider on July 18, 2016. On
          July 29, 2016, Mother contacted the Agency and
          reported being admitted into a program for detox.
          Upon discharge, another appointment was set up for
          an evaluation on August 17, 2016. Mother did not
          follow through with this appointment. Mother was
          asked to complete another drug and alcohol
          evaluation to allow the Agency to provide input.
          Mother agreed to have another evaluation done but
          never followed through. Mother was admitted for
          inpatient treatment on August 29, 2016.

                 Mother was drug screened prior to her child
          visits. On more than one occasion, Mother tested
          positive for Opiates and Benzodiazepine for which
          she did not have a valid prescription. On numerous
          occasions, Mother refused the Agency’s request for a
          drug screen.     On August 24, 2017, the [c]ourt
          ordered Mother to complete a drug screen. Mother
          refused to be screened at that time. She said she
          had an appointment but would return to the Agency
          later that day. Mother never came that day nor any
          day thereafter. The Agency contacted Mother the
          morning of September 14, 2017 to come in for a
          drug screening before the close of the day. Mother
          refused stating she had other things to do.

                Mother failed to improve her mental health
          functioning. Although knowing since July 18, 2016,
          she needed to complete a psychological evaluation
          with Dr. Jonath[a]n Gransee, Mother did not have
          her evaluation until August of 2017. Dr. Gransee
          was reluctant to complete Mother’s evaluation
          because of her threatening and hostile behavior
          towards him.      Dr. Gransee recommended that
          Mother participate in anger management, a drug and
          alcohol evaluation, medication management, and no
          less than twenty-six (26) weekly individual therapy


                                 - 12 -
J. S04033/18


          sessions. At the time of the hearing, Mother had
          attended only six (6) individual therapy sessions and
          was close to being discharged from therapy for poor
          attendance.

                Mother failed to complete the domestic
          violence objective by not completing domestic
          violence offenders therapy. Mother was admitted to
          a twelve (12)[-]week program, however, Mother was
          discharged from the program after missing five (5)
          classes.

               Mother has not remained crime free. Mother
          owes approximately twenty-four hundred dollars
          ($2,400) in parking fines, has missed payments, and
          was arrested on a warrant on August 23, 2017.
          Mother also failed to resolve her drug charges.
          Mother did not appear for her court date on those
          charges and a warrant was issued for her arrest on
          January 28, 2017.

                Mother has not completed her objectives of
          financial and housing stability.   Mother has not
          provided Agency with proof of income despite
          claiming she receives social security and food
          stamps. Mother currently resides with her husband,
          father and her other children. Mother’s relationship
          with [her] husband is unstable and abusive.
          Mother’s nineteen (19)[-]year[-]old son also resides
          in the home. The son has been convicted of ten (10)
          felony counts of child pornography and it is not
          recommended that he be around any child more than
          two years younger than he without supervision.

                 Originally[,] Mother was granted weekly visits
          with Child. However, after missing thirty-two (32)
          [of] forty-five (45) visits, her visits decreased to
          bi[-]weekly in March 20, 2017.        Thereafter, she
          missed seven (7) of the eleven (11) bi-weekly visits.
          Mother requested her visits take place in the home
          due to her health problems. The Agency requested a
          letter from a doctor stating that Mother was unable
          to go to the Agency for visits and that the visits
          needed to take place in her home. No letter was


                                 - 13 -
J. S04033/18


               ever presented to the Agency by Mother. The last
               visit Mother had with Child was on August 31,
               2016.[7]

Trial court opinion, 11/3/17 at 5-6 (unpaginated; citations omitted).

          Mother, however, argues that the court erred in determining that she

had failed to complete any objectives established. (Mother’s brief at 27-31.)

Mother asserts that her drug and alcohol, mental health, and domestic

violence objectives were ongoing, not incomplete.         (Id. at 27-29.)   She

further maintains that the Agency’s failure to make a referral for parenting

prevented her completion of this objective.         (Id. at 29-30.)    Likewise,

Mother argues that she completed her housing and income objectives. (Id.

at 30-31.) Lastly, as to her commitment objective, Mother contends that “it

was unreasonable for the Agency not to grant Mother’s requests for home

visits.    Due to the Agency’s actions, Mother missed several visits with the

child.”     (Id. at 30.)   Mother, therefore, maintains that “the only objective

that was incomplete at the time of the hearing was parenting. . . ,” which, as

indicated, she blames on the Agency. (Id. at 31.) We disagree.

          A review of the record supports the trial court’s determination of a

basis for termination under Section 2511(a)(2). As we discern no abuse of

discretion or error of law, we do not disturb the court’s findings.         The

evidence reveals that Mother failed to complete her established objectives


7 Given that Mother’s visitation decreased to bi-weekly in March 2017, it
would appear that this is a misstatement as to when her last visit with Child
occurred.


                                       - 14 -
J. S04033/18

contained   within    her   child   permanency   plan.   Agency   caseworker,

Caitlin Hoover, recounted Mother’s objectives as: to remain free from drugs

and the misuse of alcohol, to improve mental health functioning to the

extent that she can care for her child, to remain free of domestic violence, to

remain crime free, to learn and use good parenting skills, to be financially

stable in order to provide for herself and her child, to obtain and maintain a

home free and clear of hazards for herself and her child, and to maintain an

ongoing commitment to her child.         (Notes of testimony, 9/21/17 at 64,

69-73.) Significantly, Ms. Hoover testified that Mother failed to complete her

objectives. (Id. at 76.)

      Further, Dr. Gransee testified as to Mother’s perceiving herself as and

acting and reacting as a victim, which could be harmful to those around her.

(Id. at 27-30.)      Specifically, he stated that others “may develop trauma

disorders as well.”      (Id. at 29.)     He further explained how Mother’s

behaviors may in effect “continu[e] the pattern, the cycle of abuse from

generation to generation. . . .”      (Id. at 30.)   Dr. Gransee opined that,

despite Mother’s reported therapy, he was not hopeful as to her ability to

change in the future. (Id. at 30-31.)

      As this court has stated, “[A] child’s life cannot be held in abeyance

while a parent attempts to attain the maturity necessary to assume

parenting responsibilities.     The court cannot and will not subordinate

indefinitely a child’s need for permanence and stability to a parent’s claims



                                      - 15 -
J. S04033/18

of progress and hope for the future.” In re Adoption of R.J.S., 901 A.2d

502, 513 (Pa.Super. 2006). Hence, the record substantiates the conclusion

that Mother’s repeated and continued incapacity, abuse, neglect, or refusal

has caused Child to be without essential parental control or subsistence

necessary for their physical and mental well-being. See In re Adoption of

M.E.P., 825 A.2d at 1272. Moreover, Mother cannot or will not remedy this

situation. See id.

     As noted above, in order to affirm a termination of parental rights, we

need only agree with the trial court as to any one subsection of

Section 2511(a) before assessing the determination under Section 2511(b).

In re B.L.W., 843 A.2d at 384. We, therefore, need not address any further

subsection of Section 2511(a) and turn to whether termination was proper

under Section 2511(b).

     As to Section 2511(b), our supreme court has stated as follows:

           [I]f the grounds for termination under subsection (a)
           are met, a court “shall give primary consideration to
           the developmental, physical and emotional needs
           and welfare of the child.” 23 Pa.C.S.[A.] § 2511(b).
           The emotional needs and welfare of the child have
           been properly interpreted to include “[i]ntangibles
           such as love, comfort, security, and stability.”
           In re K.M., 53 A.3d 781, 791 (Pa.Super. 2012). In
           In re E.M., 620 A.2d [481, 485 (Pa. 1993)], this
           Court held that the determination of the child’s
           “needs and welfare” requires consideration of the
           emotional bonds between the parent and child. The
           “utmost attention” should be paid to discerning the
           effect on the child of permanently severing the
           parental bond.     In re K.M., 53 A.3d at 791.



                                  - 16 -
J. S04033/18


             However, as discussed below, evaluation of a child’s
             bonds is not always an easy task.

In re T.S.M., 71 A.3d at 267. “In cases where there is no evidence of any

bond between the parent and child, it is reasonable to infer that no bond

exists. The extent of any bond analysis, therefore, necessarily depends on

the circumstances of the particular case.”      In re K.Z.S., 946 A.2d 753,

762-763 (Pa.Super. 2008) (citation omitted).

        When evaluating a parental bond, “[T]he court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d at 1121 (internal citations omitted).

        Moreover,

             While a parent’s emotional bond with his or her child
             is a major aspect of the subsection 2511(b)
             best-interest analysis, it is nonetheless only one of
             many factors to be considered by the court when
             determining what is in the best interest of the child.

                    [I]n addition to a bond examination, the
                    trial court can equally emphasize the
                    safety needs of the child, and should also
                    consider the intangibles, such as the
                    love, comfort, security, and stability the
                    child might have with the foster
                    parent. . . .

In re Adoption of C.D.R., 111 A.3d at 1219, quoting In re N.A.M.,

33 A.3d 95, 103 (Pa.Super. 2011) (quotation marks and citations omitted).

        Our supreme court has stated that, “[c]ommon sense dictates that

courts considering termination must also consider whether the children are


                                      - 17 -
J. S04033/18

in a pre-adoptive home and whether they have a bond with their foster

parents.” T.S.M., supra at 268. The court directed that, in weighing the

bond considerations pursuant to Section 2511(b), “courts must keep the

ticking clock of childhood ever in mind.”      Id. at 269.     The T.S.M. court

observed, “[c]hildren are young for a scant number of years, and we have

an obligation to see to their healthy development quickly. When courts fail

. . . the result, all too often, is catastrophically maladjusted children.” Id.

      In determining that termination of Mother’s parental rights favored the

Child’s needs and welfare, the court reasoned as follows:

                   The Child’s best interest is served by her
            remaining in foster care and being adopted. She has
            been in care for eighteen (18) months, since
            seven (7) months of age. The [c]ourt is convinced
            that the parents will not resolve their significant
            issues in a reasonable amount of time. Child is
            thriving in a loving and healthy home which is a
            potentially permanent resource.      She has clearly
            bonded with the resource parents, and the other
            child in the home. By now, any bonding with parents
            is very limited at best. Child cannot wait for an
            indefinite period of time for the stability and care of
            a permanent family in the hope that her biological
            parents will drastically change their behavior and
            accomplish their goals. She is doing well and has
            spent more time with their current family than with
            anyone else. It is clear to this [c]ourt that the best
            interest of Child is served by terminating the rights
            of the parents and having her being adopted. The
            [CASA] and the Guardian ad litem support the
            termination of parental rights.

Trial court opinion, 11/3/17 at 7-8 (unpaginated; citations to record

omitted).



                                      - 18 -
J. S04033/18

      Mother, however, asserts error, citing a lack of evidence to support the

court’s findings as to bonding. (Mother’s brief at 31-32.) Mother states:

            [T]he [c]ourt concluded that the child has “clearly
            bonded with the resource parents, and the other
            child in the home.”     However, no evidence was
            presented to support this finding.        No bonding
            assessment was done and the [CASA] did not
            provide any testimony at the hearing. Additionally,
            there was no basis for the [c]ourt to conclude that
            “by now, any bonding with parents is very limited at
            best.” Based upon the above, it was error for the
            [c]ourt to conclude that terminating Mother’s
            parental rights would be in the child’s best interests.

Id. (citations to record omitted).

      Upon review, we again discern no abuse of discretion.           The record

supports the trial court’s finding that Child’s developmental, physical, and

emotional needs and welfare favor termination of Mother’s parental rights

pursuant to Section 2511(b). There was sufficient evidence to allow the trial

court to make a determination of Child’s needs and welfare, and as to the

existence of a lack of a bond between Mother and Child that, if severed,

would not have a detrimental impact on her.

      While Ms. Hoover testified that Mother’s visits with Child went well

(notes of testimony, 9/21/17 at 109-110), she confirmed that Mother missed

a total of 39 of 56 visits with Child. (Id. at 73-75.) Moreover, Child was in

the same pre-adoptive home since placement and was doing well and

bonded with her resource family. (Id. at 85-86.) Ms. Hoover offered that

Child “has developed a close relationship and attachment with her resource



                                     - 19 -
J. S04033/18

parents and their adopted daughter.               [Child] also enjoys playing with

resource parents’ two dogs.” (Id. at 86.) As such, Ms. Hoover opined that

it was in Child’s best interests to terminate parental rights. She stated:

              The [Agency] believes that termination of parental
              rights would be in Child’s best interest so that she
              may be adopted and have a stable permanent home.
              Prolonging this child in foster care and not allowing
              her stability and permanency in her life would cause
              more harm than termination of parental rights.

Id.   It was noted on the record that the CASA also recommended Child

remain in her resource home and favored termination of parental rights.

(Id. at 110.)

      Thus, as confirmed by the record, termination of Mother’s parental

rights serves Child’s developmental, physical, and emotional needs and

welfare and was proper pursuant to Section 2511(b).               While Mother may

profess to love Child, a parent’s own feelings of love and affection for a child,

alone, will not preclude termination of parental rights. In re Z.P., 994 A.2d

at 1121. As we stated, a child’s life “simply cannot be put on hold in the

hope that [a parent] will summon the ability to handle the responsibilities of

parenting.” Id. at 1125. Rather, “a parent’s basic constitutional right to the

custody and rearing of his child is converted, upon the failure to fulfill his or

her parental duties, to the child’s right to have proper parenting and

fulfillment   of   his   or   her   potential     in   a   permanent,   healthy,   safe

environment.”       In re B., N.M., 856 A.2d 847, 856 (Pa.Super. 2004)

(citation omitted).


                                         - 20 -
J. S04033/18

      Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the trial court appropriately terminated Mother’s

parental rights under 23 Pa.C.S.A. § 2511(a)(2) and (b).

      Lastly, court-appointed counsel for Mother additionally has filed a

petition to withdraw as counsel. Counsel indicates that, by electronic mail

dated January 6, 2018, Mother “no longer want[s] her involved in” and

“discharged her from the case.”           (Petition of counsel to withdraw

appearance, 1/18/18 at ¶10.)        Counsel further notes that she advised

Mother of the filing of the within petition and availability of her file without

response.    (Id. at ¶13.)    However, as there is no simultaneous entry of

appearance of another counsel on Mother’s behalf, or suggestion thereof, we

deny counsel’s petition without prejudice. See Pennsylvania Orphans’ Court

Rules 1.7(b) (“Counsel who has entered an appearance before the court as

provided in subparagraph (a) shall not be permitted to withdraw without

filing a petition to withdraw and obtaining the court’s leave, unless . . . there

is a simultaneous entry of appearance by other counsel that will not delay

the litigation.”).

      Decree affirmed.       Petition to withdraw as counsel denied without

prejudice to petition the Orphans’ Court. If the court grants the petition to

withdraw, then it should make a determination as to whether substitute

counsel is required for any further appellate review.




                                     - 21 -
J. S04033/18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 03/20/2018




                          - 22 -